

Exhibit 10.2


EMPLOYMENT AGREEMENT


AGREEMENT dated as of June 28, 2011 (this “Agreement”) by and between MDC
PARTNERS INC., a corporation existing under the laws of Canada (the “Company”),
and DAVID DABILL (the “Executive”).


WITNESSETH:


WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment, upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1.           Employment


The Company agrees to employ the Executive during the Term specified in
paragraph 2, and the Executive agrees to accept such continued employment, upon
the terms and conditions hereinafter set forth.


2.           Term


Subject to the provisions contained in Sections 6 and 7, the Executive's
employment by the Company shall be for a term commencing on June 28, 2011 and
shall continue for an indefinite period thereafter (the “Term”) unless and until
either (i) the Executive gives to the Company three (3) months advance written
notice of resignation (a “Notice of Termination”) or (ii) the Company terminates
the Executive’s employment without “Cause” (as defined herein).  Any Notice of
Termination given by the Executive under this Section 2 shall specify the date
of termination and the fact that the notice is being delivered pursuant to
Section 2 of this Agreement.  The Company shall have the right at any time
during such three (3) month notice period to relieve the Executive of all or any
portion of his offices, duties and responsibilities and to place him on a paid
leave-of-absence status.  The date on which the Executive ceases to be employed
by the Company, regardless of the reason therefore is referred to in this
Agreement as the "Termination Date".
   
3.           Duties and Responsibilities


(a)           Title.  During the Term, the Executive shall have the position of
Chief Administrative Officer of the Company.

 
 

--------------------------------------------------------------------------------

 

(b)           Duties.  The Executive shall report directly to the Company’s
Chief Executive Officer or his designee (the "MDC Executive"), at such times and
in such detail as the MDC Executive shall reasonably require.   The Executive
shall perform such duties consistent with his position as Chief Administrative
Officer, or as may be directed by the Chief Executive Officer of the Company,
including without limitation those duties and responsibilities outlined on
Exhibit A hereto.


(c)           Scope of Employment.  The Executive's employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and (ii) carry out his duties in a competent manner
and serve the Company faithfully and diligently under the direction of the MDC
Executive.  Notwithstanding the foregoing, the Executive shall be permitted to
engage in charitable and civic activities and manage his personal passive
investments, provided that such passive investments are not in a company which
transacts business with the Company or its affiliates or engages in business
competitive with that conducted by the Company (or, if such company does
transact business with the Company, or does engage in a competitive business, it
is a publicly held corporation and the Executive's participation is limited to
owning less than 1% of its outstanding shares), and further provided that such
activities (individually or collectively) do not materially interfere with the
performance of his duties or responsibilities under this Agreement.


(d)           Office Location.  During the Term, the Executive's services
hereunder shall be performed at the offices of the Company, which shall be
within a twenty five (25) mile radius of New York, NY, subject to necessary
travel requirements to the Company’s offices in Toronto, Canada and other MDC
Group company locations in order to carry out his duties in connection with his
position hereunder.


4.           Compensation


(a)           Base Salary.  As compensation for his services hereunder, during
the Term, the Company shall pay the Executive in accordance with its normal
payroll practices, an annualized base salary of $500,000 (“Base Salary”),
subject to periodic review by the Human Resources & Compensation Committee of
the Board of Directors of the Company to determine appropriate increases, if
any, in accordance with the Company’s practices and policies for other senior
executives.


(b)           Restricted Stock Grant.  As soon as practicable following
commencement of Executive’s employment with the Company, the Executive shall
receive an award of 20,000 restricted shares of the Company’s Class A
subordinate voting shares in accordance with and subject to the terms and
conditions of a separate restricted stock agreement to be executed and delivered
by the Executive and MDC Partners Inc. (the “Initial Stock Grant”).  The shares
of stock issued in connection with the Initial Stock Grant shall be subject to a
3-year cliff vesting condition (with accelerated vesting upon termination
without cause or upon a change of control), but will not be subject to any
financial performance vesting conditions or to any contractual holding period.

 
2

--------------------------------------------------------------------------------

 

(c)           Annual Discretionary Bonus.  During the Term, the Executive shall
be eligible to receive an annual discretionary bonus in an amount equal to up to
100% of the then current Base Salary, based upon criteria determined by the MDC
Executive and the Compensation Committee, which criteria shall include the
Executive’s performance, the overall financial performance of the Company and
such other factors as the MDC Executive and the Compensation Committee shall
deem reasonable and appropriate (the “Annual Discretionary Bonus”).  The amount
of the Annual Discretionary Bonus shall be pro rated (50%) in respect of
calendar year 2011. The Annual Discretionary Bonus will be paid in accordance
with the Company’s normal bonus payment procedures, and may be paid in the form
of equity incentive awards.


 (c)           Participation in Equity Incentive Programs.  The Executive shall
also be eligible to ongoing participation in all current and future equity
incentive plans of the Company, including but not limited to potential awards of
stock options, stock appreciation rights and/or awards of restricted shares of
the Company.


5.           Expenses; Fringe Benefits


(a)           Expenses.  The Company agrees to pay or to reimburse the Executive
for all reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the policy of the Company as from time to time in
effect.  The Executive, as a condition precedent to obtaining such payment or
reimbursement, shall provide to the Company any and all statements, bills or
receipts evidencing the travel or out-of-pocket expenses for which the Executive
seeks payment or reimbursement, and any other information or materials, as the
Company may from time to time reasonably require.


(b)           Benefit Plans.  During the Term, the Executive and, to the extent
eligible, his dependents, shall be eligible to participate in and receive all
benefits under any group health plans, welfare benefit plans and programs
(including without limitation, disability, group life (including accidental
death and dismemberment) and business travel insurance plans and programs)
provided by the Company to its senior executives and, without duplication, its
employees generally, subject, however, to the generally applicable eligibility
and other provisions of the various plans and programs in effect from time to
time.


(c)           Retirement Plans.  During the Term, the Executive shall be
eligible to participate in all retirement plans and programs (including without
limitation any profit sharing plan) provided by the Company to its senior
executives generally and, without duplication, its employees generally, subject,
however, to the generally applicable eligibility and other provisions of the
various plans and programs in effect from time to time.  In addition, during the
Term, the Executive shall be eligible to receive fringe benefits and perquisites
in accordance with the plans, practices, programs and policies of the Company
from time to time in effect which are made available to the senior executives of
the Company generally and, without duplication, to its employees generally.


(d)           Vacation.  The Executive shall be entitled to four weeks vacation
in accordance with the Company's policies, with no right of carry over, to be
taken at such times as shall not materially interfere with the Executive's
fulfillment of his duties hereunder, and shall be entitled to as many holidays,
sick days and personal days as are in accordance with the Company's policy then
in effect generally for its employees.

 
3

--------------------------------------------------------------------------------

 

6.           Termination


(a)           Termination for Cause.  The Company, by direction of the
Compensation Committee, the Board of Directors or the MDC Executive, shall be
entitled to terminate the Term and to discharge the Executive for “Cause”
effective upon the giving of written notice to the Executive.  For purposes of
this Agreement, the term “Cause” shall mean:


(i)           the Executive's failure or refusal to materially perform his
duties and responsibilities as set forth in paragraph 3 hereof (other than as a
result of a Disability (as defined in paragraph 6(d) hereof), provided that the
Executive or a representative on his behalf has provided notice to the Company
not more than 20 days following the onset of Executive’s illness or physical or
mental incapacity or disability) or abide by the reasonable directives of the
MDC Executive, or the failure of the Executive to devote all of his business
time and attention exclusively to the business and affairs of the Company in
accordance with the terms hereof, in each case if such failure or refusal is not
cured (if curable) within 10 days after written notice thereof to the Executive
by the Company;


(ii)          the willful and unauthorized misappropriation of the funds or
property of the Company;


(iii)         the use of alcohol or illegal drugs, interfering with the
performance of the Executive's obligations under this Agreement, continuing
after written warning;


(iv)         the conviction in a court of law of, or entering a plea of guilty
or no contest to, any felony or any crime involving moral turpitude, dishonesty
or theft;


(v)          the material nonconformance with the Company's policies against
racial or sexual discrimination or harassment, which nonconformance is not cured
(if curable) within 10 days after written notice to the Executive by the
Company;


(vi)         the commission in bad faith by the Executive of any act which
materially injures or could reasonably be expected to materially injure the
reputation, business or business relationships of the Company;


(vii)        the resignation by the Executive on his own initiative (other than
pursuant to a termination by the Executive for "Good Reason" (as defined in
paragraph 6(b) hereof); or


(viii)       any breach (not covered by any of the clauses (i) through (vii)
above) of paragraphs 8, 9, 11 and 24, if such breach is not cured (if curable)
within 10 days after written notice thereof to the Executive by the Company.

 
4

--------------------------------------------------------------------------------

 


Any notice required to be given by the Company pursuant to clause (i), (v) or
(viii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if curable).  In the event
that the Executive is purportedly terminated for Cause and a court determines
that Cause as defined herein was not present, then such purported termination
for Cause shall be deemed a termination without Cause pursuant to paragraph 6(c)
and the Executive's rights and remedies will be governed by paragraph 7(b), in
full satisfaction and in lieu of any and all other or further remedies the
Executive may have under this Agreement.


(b)           Termination for Good Reason.  Provided that a Cause event has not
occurred and has not been cured (if curable), the Executive shall be entitled to
terminate this Agreement and the Term hereunder for Good Reason (as defined
below) at any time during the Term by written notice to the Company not more
than 20 days after the occurrence of the event constituting such Good
Reason.  For purposes of this Agreement, “Good Reason” shall be limited to (i) a
breach by the Company of a material provision of this Agreement, which breach
remains uncured (if curable) for a period of 20 days after written notice of
such breach from the Executive to the Company (such notice to specify the nature
of the claimed breach and the manner in which the Executive requires such breach
to be cured); (ii) relocation of the Executive’s principal office to a location
more than 25 miles outside New York, N.Y.; or (iii) the Company’s failure to pay
any compensation or benefits, as set forth in paragraphs 4 or 5, which action is
not reversed within 10 days after written notice of the breach from the
Executive to the Company.  In the event that the Executive purportedly
terminates his employment for Good Reason and a court determines that Good
Reason as defined herein was not present, then such purported termination for
Good Reason shall be deemed a termination for Cause pursuant to paragraph
6(a)(vii) and the Executive’s rights and remedies will be governed by paragraph
7(a), in full satisfaction and in lieu of any and all other or further remedies
the Executive may have under this Agreement.


(c)           Termination without Cause.  The Company, by direction of the Board
or the MDC Executive, shall have the right at any time during the Term to
terminate the employment of the Executive without Cause by giving written notice
to the Executive setting forth a Date of Termination.


(d)           Termination for Death or Disability.  In the event of the
Executive's death, the Date of Termination shall be the date of the Executive's
death.  In the event the Executive shall be unable to perform his duties
hereunder by virtue of illness or physical or mental incapacity or disability
(from any cause or causes whatsoever) in substantially the manner and to the
extent required hereunder prior to the commencement of such disability and the
Executive shall fail to perform such duties for periods aggregating 120 days,
whether or not continuous, in any continuous period of 360 days (such causes
being herein referred to as “Disability”), the Company shall have the right to
terminate the Executive's employment hereunder as at the end of any calendar
month during the continuance of such Disability upon at least 30 days' prior
written notice to him.

 
5

--------------------------------------------------------------------------------

 

7.           Effect of Termination of Employment.


(a)           Termination by the Company for Cause; by the Executive without
Good Reason; by Death or Disability; or pursuant to a Notice of Termination
delivered by the Executive pursuant to paragraph 2 above.  In the event of the
termination of the employment of the Executive (1) by the Company for Cause; (2)
by the Executive without Good Reason; (3) by reason of death or Disability
pursuant to paragraph 6(d); or (4) pursuant to a Notice of Termination delivered
by the Executive pursuant to paragraph 2 above, the Executive shall be entitled
to the following, subject to any appropriate offsets, as permitted by applicable
law, for debts or money due and payable by the Executive to the Company or an
affiliate thereof (collectively, “Offsets”):


(i)           unpaid Base Salary through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination; and


(ii)          all benefits, if any, that had accrued to the Executive through
the Date of Termination under the plans and programs described in paragraphs
5(b) and (c) above, or any other applicable plans and programs in which he
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs; it being understood that any and all
rights that the Executive may have to severance payments by the Company shall be
determined and solely based on the terms and conditions of this Agreement and
not based on the Company's severance policy then in effect, if any.


In the event of termination of the employment of Executive in the circumstances
described in this paragraph 7(a), except as expressly provided in this
paragraph, the Company shall have no further liability to the Executive or the
Executive's heirs, beneficiaries or estate for damages, compensation, benefits,
severance or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive's employment or
cessation of employment with the Company, provided that the foregoing shall not
apply to any outstanding indemnification obligations of the Company in respect
of the Executive’s good faith actions in his capacity as a member, director or
officer thereof arising on or prior to the Date of Termination (“Outstanding
Indemnification Obligations”).


(b)           Termination by the Company without Cause; by the Company pursuant
to a Notice of Termination delivered pursuant to paragraph 2 above; or by the
Executive for Good Reason.  In the event of a termination (1) by the Company
without Cause; or (2) by the Executive for Good Reason, the Executive shall be
entitled to the following payments and benefits, subject to any Offsets:


 
(i)
a severance payment (the “Severance Amount”) in an amount equal to his
applicable Base Salary compensation when otherwise payable for a period
commencing on the Termination Date and ending on the later to occur of (A) July
1, 2012 or (B) the end of the six (6) month period immediately following the
Termination Date (the "Severance Period").  The Severance Amount described in
this Section 7(b)(i), less applicable withholding of any tax amounts,  shall be
paid by the Company to the Executive not later than 10 business days after the
applicable Date of Termination;


 
6

--------------------------------------------------------------------------------

 

 
(ii)
his Annual Discretionary Bonus with respect to the calendar year prior to the
Date of Termination, when otherwise payable, but only to the extent not already
paid;



 
(iii)
eligibility for a pro-rata portion of his Annual Discretionary Bonus with
respect to the calendar year in which the Date of Termination occurs, when
otherwise payable, (such pro-rata amount to be equal to the product of (A) the
amount of the Annual Discretionary Bonus for such calendar year, times (B) a
fraction,  (x) the numerator of which shall be the number of calendar days
commencing January 1 of such year and ending on the Date of Termination, and (y)
the denominator of which shall equal 365;



 
(iv)
unpaid Base Salary through, and any unpaid reimbursable expenses outstanding as
of, the Date of Termination;



 
(v)
all benefits, if any, that had accrued to the Executive through the Date of
Termination under the plans and programs described in paragraphs 5(b) and (c)
above, or any other applicable benefit plans and programs in which the Executive
participated as an employee of the Company, in the manner and in accordance with
the terms of such plans and programs; it being understood that any and all
rights that the Executive may have to severance payments by the Company shall be
determined and solely based on the terms and conditions of this Agreement
(without duplication) and not based on the Company's severance policy then in
effect, if any;



 
(vi)
continued participation on the same basis in the plans and programs set forth in
paragraph 5(b) and to the extent permitted under applicable law, paragraph 5(c)
(such benefits collectively called the "Continued Plans") in which the Executive
was participating on the Date of Termination (as such Continued Plans are from
time to time in effect at the Company) for a period to end on the earlier of (A)
the six (6) month anniversary of the Date of Termination and (B) the date on
which the Executive is eligible to receive coverage and benefits under the same
type of plan of a subsequent employer; provided, however, if the Executive is
precluded from continuing his participation in any Continued Plan, then the
Company will be obligated to pay his the economic equivalent of the benefits
provided under the Continued Plan in which he is unable to participate, for the
period specified above, it being understood that the economic equivalent of a
benefit foregone shall be deemed the lowest cost in New York, N.Y. that would be
incurred by the Executive in obtaining such benefit himself on an individual
basis.


 
7

--------------------------------------------------------------------------------

 


In the event of termination of this Agreement in the circumstances described in
this paragraph 7(b), except as expressly provided in this paragraph, the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement and the Executive’s employment or cessation of
employment with the Company, provided that the foregoing shall not apply to any
Outstanding Indemnification Obligations.


The Executive shall be under no duty to mitigate damages hereunder.  The making
of any severance payments and providing the other benefits as provided in this
paragraph 7(b) is conditioned upon the Executive signing and not revoking a
separation agreement in a form reasonably satisfactory to the Company (the
"Separation Agreement").  In the event the Executive breaches any provisions of
the Separation Agreement or the provisions of paragraph 8 of this Agreement, in
addition to any other remedies at law or in equity available to it, the Company
may cease making any further payments and providing the other benefits provided
for in this paragraph 7(b), without affecting its rights under this Agreement or
the Separation Agreement.


8.           Non-Solicitation/Non-Servicing Agreement and Protection of
Confidential Information


(a)           Non-Solicitation/Non-Servicing.  The parties hereto agree that the
covenants given in this paragraph 8 are being given incident to the agreements
and transactions described herein, and that such covenants are being given for
the benefit of the Company.  Accordingly, the Executive acknowledges (i) that
the business and the industry in which the Company competes is highly
competitive; (ii) that as a key executive of the Company he has participated in
and will continue to participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, the
Executive has obtained and will continue to obtain knowledge of the "know-how"
and business practices of the Company, in which matters the Company has a
substantial proprietary interest; (iii) that his employment hereunder requires
the performance of services which are special, unique, extraordinary and
intellectual in character, and his position with the Company places and placed
his in a position of confidence and trust with the clients and employees of the
Company; and (iv) that his rendering of services to the clients of the Company
necessarily required and will continue to require the disclosure to the
Executive of confidential information (as defined in paragraph 8(b) hereof) of
the Company.  In the course of the Executive's employment with the Company, the
Executive has and will continue to develop a personal relationship with the
clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established clientele
will therefore be placed in the Executive's hands in confidence and trust.  The
Executive consequently agrees that it is a legitimate interest of the Company,
and reasonable and necessary for the protection of the confidential information,
goodwill and business of the Company, which is valuable to the Company, that the
Executive make the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants set forth in this
paragraph 8 were contained in this Agreement.  Accordingly, the Executive agrees
that during the period that he is employed by the Company and for a period of
eighteen (18) months thereafter (such period being referred to as the
"Restricted Period"), he shall not, as an individual, employee, consultant,
independent contractor, partner, shareholder, or in association with any other
person, business or enterprise, except on behalf of the Company, directly or
indirectly, and regardless of the reason for his ceasing to be employed by the
Company:

 
8

--------------------------------------------------------------------------------

 


(i)           attempt in any manner to solicit or accept from any client
business of the type performed by the Company or to persuade any client to cease
to do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or


(ii)          employ as an employee or retain as a consultant any person, firm
or entity who is then or at any time during the preceding twelve months was an
employee of or exclusive consultant to the Company, or persuade or attempt to
persuade any employee of or exclusive consultant to the Company to leave the
employ of the Company or to become employed as an employee or retained as a
consultant by any person, firm or entity other than the Company; or


(iii)         render to or for any client any services of the type which are
rendered by the Company.


As used in this paragraph 8, the term "Company" shall include any subsidiaries
of the Company and the term "client" shall mean (1) anyone who is a client of
the Company on the Date of Termination, or if the Executive's employment shall
not have terminated, at the time of the alleged prohibited conduct (any such
applicable date being called the "Determination Date"); (2) anyone who was a
client of the Company at any time during the one year period immediately
preceding the Determination Date; (3) any prospective client to whom the Company
had made a new business presentation (or similar offering of services) at any
time during the one year period immediately preceding the Date of Termination;
and (4) any prospective client to whom the Company made a new business
presentation (or similar offering of services) at any time within six months
after the Date of Termination (but only if initial discussions between the
Company and such prospective client relating to the rendering of services
occurred prior to the Date of Termination, and only if the Executive
participated in or supervised such discussions).  For purposes of this Section
8, it is further agreed that (A) a “client” shall be limited to those entities
or persons in which the Executive played a significant role in rendering or
providing services; and (B) a general mailing or an incidental contact shall not
be deemed a "new business presentation or similar offering of services" or a
"discussion". In addition, "client" shall also include any clients of other
companies operating within the MDC group of companies to whom the Executive
rendered services (including supervisory services) at any time during the
six-month period prior to the Determination Date.  In addition, if the client is
part of a group of companies which conducts business through more than one
entity, division or operating unit, whether or not separately incorporated (a
"Client Group"), the term "client" as used herein shall also include each
entity, division and operating unit of the Client Group where the same
management group of the Client Group has the decision making authority or
significant influence with respect to contracting for services of the type
rendered by the Company.

 
9

--------------------------------------------------------------------------------

 

(b)           Confidential Information.  In the course of the Executive's
employment with the Company (and its predecessor), he has acquired and will
continue to acquire and have access to confidential or proprietary information
about the Company and/or its clients, including but not limited to, trade
secrets, methods, models, passwords, access to computer files, financial
information and records, computer software programs, agreements and/or contracts
between the Company and its clients, client contacts, client preferences,
creative policies and ideas, advertising campaigns, creative and media
materials, graphic design materials, sales promotions and campaigns, sales
presentation materials, budgets, practices, concepts, strategies, methods of
operation, financial or business projections of the Company and information
about or received from clients and other companies with which the Company does
business.  The foregoing shall be collectively referred to as "confidential
information".  The Executive is aware that the confidential information is not
readily available to the public and accordingly, the Executive also agrees that
he will not at any time (whether during the Term or after termination of this
Agreement), disclose to anyone (other than his counsel in the course of a
dispute arising from the alleged disclosure of confidential information or as
required by law) any confidential information, or utilize such confidential
information for his own benefit, or for the benefit of third parties.  The
Executive agrees that the foregoing restrictions shall apply whether or not any
such information is marked "confidential" and regardless of the form of the
information.  The term "confidential information" does not include information
which (i) is or becomes generally available to the public other than by breach
of this provision or (ii) the Executive learns from a third party who is not
under an obligation of confidence to the Company or a client of the Company.  In
the event that the Executive becomes legally required to disclose any
confidential information, he will provide the Company with prompt notice thereof
so that the Company may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this paragraph 8(b) to permit a
particular disclosure.  In the event that such protective order or other remedy
is not obtained, or that the Company waives compliance with the provisions of
this paragraph 8(b) to permit a particular disclosure, the Executive will
furnish only that portion of the confidential information which he is legally
required to disclose and, at the Company's expense, will cooperate with the
efforts of the Company to obtain a protective order or other reliable assurance
that confidential treatment will be accorded the confidential information.  The
Executive further agrees that all memoranda, disks, files, notes, records or
other documents, whether in electronic form or hard copy (collectively, the
"material") compiled by his or made available to his during his employment with
the Company (whether or not the material constitutes or contains confidential
information), and in connection with the performance of his duties hereunder,
shall be the property of the Company and shall be delivered to the Company on
the termination of the Executive's employment with the Company or at any other
time upon request.  Except in connection with the Executive's employment with
the Company, the Executive agrees that he will not make or retain copies or
excerpts of the material; provided that the Executive shall be entitled to
retain his personal files.

 
10

--------------------------------------------------------------------------------

 

(c)           Remedies.  If the Executive commits or threatens to commit a
breach of any of the provisions of paragraphs 8(a) or (b), the Company shall
have the right to have the provisions of this Agreement specifically enforced by
any court having jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, it being acknowledged and agreed that any such breach or threatened breach
will cause irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.  In addition, the Company may take
all such other actions and remedies available to it under law or in equity and
shall be entitled to such damages as it can show it has sustained by reason of
such breach.


(d)           Acknowledgements.  The parties acknowledge that (i) the type and
periods of restriction imposed in the provisions of paragraphs 8(a) and (b) are
fair and reasonable and are reasonably required in order to protect and maintain
the proprietary interests of the Company described above, other legitimate
business interests and the goodwill associated with the business of the Company;
(ii) the time, scope and other provisions of this paragraph 8 have been
specifically negotiated by sophisticated commercial parties, represented by
legal counsel, and are given as an integral part of the transactions
contemplated by this Agreement; and (iii) because of the nature of the business
engaged in by the Company and the fact that clients can be and are serviced by
the Company wherever they are located, it is impractical and unreasonable to
place a geographic limitation on the agreements made by the Executive herein.
The Executive specifically acknowledges that his being restricted from
soliciting and servicing clients and prospective clients as contemplated by this
Agreement will not prevent his from being employed or earning a livelihood in
the type of business conducted by the Company.  If any of the covenants
contained in paragraphs 8(a) or (b), or any part thereof, is held to be
unenforceable by reason of it extending for too great a period of time or over
too great a geographic area or by reason of it being too extensive in any other
respect, the parties agree (x) such covenant shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and/or over the
maximum geographic areas as to which it may be enforceable and/or over the
maximum extent in all other respects as to which it may be enforceable, all as
determined by the court making such determination and (y) in its reduced form,
such covenant shall then be enforceable, but such reduced form of covenant shall
only apply with respect to the operation of such covenant in the particular
jurisdiction in or for which such adjudication is made.  Each of the covenants
and agreements contained in this paragraph 8 (collectively, the "Protective
Covenants") is separate, distinct and severable.  All rights, remedies and
benefits expressly provided for in this Agreement are cumulative and are not
exclusive of any rights, remedies or benefits provided for by law or in this
Agreement, and the exercise of any remedy by a party hereto shall not be deemed
an election to the exclusion of any other remedy (any such claim by the other
party being hereby waived).  The existence of any claim, demand, action or cause
of action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of each Protective Covenant.  The unenforceability of any Protective
Covenant shall not affect the validity or enforceability of any other Protective
Covenant or any other provision or provisions of this Agreement.


(e)           Notification of Restrictive Covenants.  Prior to accepting
employment with any person, firm or entity during the Restricted Period, the
Executive shall notify the prospective employer in writing of his obligations
pursuant to this paragraph 8 and shall simultaneously provide a copy of such
notice to the Company (it being agreed by the Company that such notification
required under this paragraph 8(e) shall not be deemed a breach of the
confidentiality provisions of this Agreement).

 
11

--------------------------------------------------------------------------------

 

(f)           Tolling.  The temporal duration of the
non-solicitation/non-servicing covenants set forth in this Agreement shall not
expire, and shall be tolled, during any period in which the Executive is in
violation of any of the non-solicitation/non-servicing covenants set forth
herein, and all restrictions shall automatically be extended by the period of
the Executive's violation of any such restrictions.


9.           Intellectual Property


During the Term, the Executive will disclose to the Company all ideas,
inventions and business plans developed by his during such period which relate
directly or indirectly to the business of the Company, including without
limitation, any design, logo, slogan, advertising campaign or any process,
operation, product or improvement which may be patentable or copyrightable. The
Executive agrees that all patents, licenses, copyrights, tradenames, trademarks,
service marks, planning, marketing and/or creative policies and ideas,
advertising campaigns, promotional campaigns, media campaigns, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections, designs, logos, slogans and business plans developed or created by
the Executive in the course of his employment hereunder, either individually or
in collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company.  The Executive agrees, that at the Company's
request and expense, he will take all steps necessary to secure the rights
thereto to the Company by patent, copyright or otherwise.


10.         Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party's right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


11.         Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company.  The Company and
Executive agree that Executive's rights and obligations under this Agreement are
personal to the Executive, and the Executive shall not have the right to assign
or otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective, provided that
the rights of the Executive to receive certain benefits upon death as expressly
set forth under paragraph 7(a) of this Agreement shall inure to the Executive’s
estate and heirs. The rights and obligations of the Company hereunder shall be
binding upon and run in favor of the successors and assigns of the Company.

 
12

--------------------------------------------------------------------------------

 

12.         Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement, and approved in
writing by the MDC Executive.


13.         Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable.  The respective rights and obligations of
the parties hereunder shall survive the termination of the Executive's
employment to the extent necessary to the intended preservation of such rights
and obligations, specifically paragraphs 7, 8, 9, 10, 11, 12, 13, 14, 15, 18, 23
and 24.


14.         Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to the Executive:
 
Mr. David Dabill
105 Fifth Avenue, Apt 7-C
New York, NY  10003
 
If to the Company:
 
c/o MDC Partners Inc.
950 Third Avenue
New York, NY  10022
Attention:  Chief Financial Officer
Fax:  (212) 937-4365



Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 
13

--------------------------------------------------------------------------------

 

15.         Applicable Law


This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the State of New York, NY applicable therein.


16.         No Conflict


The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent his from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.


17.         Entire Agreement


This Agreement and the documents referenced herein represent the entire
agreement between the Company and the Executive with respect to the employment
of the Executive by the Company, and all prior agreements (including, without
limitation, the Original Employment Agreement), plans and arrangements relating
to the employment of the Executive by the Company are nullified and superseded
hereby.


18.         [Intentionally omitted]


19.         Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.


20.         Withholdings


The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


21.         Counterparts


This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.


22.         No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.

 
14

--------------------------------------------------------------------------------

 


23.         Publicity


Subject to the provisions of the next sentence, no party to this Agreement shall
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Company and the Executive.  Notwithstanding the foregoing,
the foregoing provision shall not apply to the extent that the Company is
required to make any announcement relating to or arising out of this Agreement
by virtue of applicable securities laws or other stock exchange rules, or any
announcement by any party pursuant to applicable law or regulations.


24.         Non- Disparagement


Following the date hereof, the Executive and the Company shall each use their
reasonable best efforts not to disparage, criticize or make statements to the
detriment of the other.


*                      *                      *                      *                      *


IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.




MDC PARTNERS INC.
     
By:
/s/ Barbara Creagh, Executive Vice President                   /s/  
David Dabill
 

 
 
15

--------------------------------------------------------------------------------

 